Citation Nr: 1316841	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  10-23 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disability of the face, to include hypopigmentation.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to August 1985, May 1 to May 9, 1992, and October 2003 to September 2004.  He also had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran had a formal hearing before a Decision Review Officer at the RO in October 2010.  A transcript of the hearing is of record.

When the case was  before the Board in December 2012, it was decided in part and remanded in part.


REMAND


In the December 2012 remand, the Board directed the originating agency to afford the Veteran a VA examination by an examiner with sufficient expertise to determine the etiology of any skin disability of the face present during the period of the claim.

Pursuant to the Board's directive, the Veteran was afforded a VA examination in February 2013 by a Physician's Assistant (PA).  The VA examiner opined that it is less likely than not that the skin disorder of the Veteran's face is related to his military service.  The Veteran claims the examination is inadequate because it was not conducted by a dermatologist and the examiner merely spent three minutes with him asking minimal questions.  For the following reasons, the Board agrees.

While the examiner reviewed the files and stated the Veteran's contentions in rendering the opinion, the examiner acknowledged the limitations of the opinion in light of the fact that he is not a dermatologist.  Specifically, the examiner stated, "THE VET DOES NOT APPEAR TO HAVE ALBINISM OR VITILIGO AND AS I AM NOT A DERMATOLOGIST AND WITHOUT FURTHER DOCUMENTATION, I CAN ONLY GIVE THE OPINION STATED ABOVE."  

Since the VA examination report is not in compliance with the Board's remand directive, the case must be remanded for another VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  While the case is in remand status, further development to obtain any outstanding records pertinent to the Veteran's claim must also be completed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any pertinent VA treatment records for the period since January 2013.  All efforts to obtain records must be fully documented for any requested records that are not obtained and VA facilities must provide negative responses if no records are available.  

2. When all indicated record development has been completed, afford the Veteran an examination by a dermatologist to determine the nature and etiology of all skin disorders of the face that have been present during the period of the claim, to include hypopigmentation.  

The examiner's attention is directed to the March 2005 treatment record noting the presence of hypopigmentation of the face with a one-year prior history as well as the October 2010 DRO hearing transcript pointing out visible hypopigmentation at that time.  The examiner is informed that the Board finds the Veteran's report of a one-year history of symptoms in March 2005 to be credible.

Any indicated tests should be performed, and the claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be provided to and reviewed by the examiner.

Based upon the review of the Veteran's pertinent history and the examination results, the examiner should identify all skin disorders of the face that have been present during the period of the claim.  

With respect to each such disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service, to include in-service emotional stress and the in-service eye surgery.

With respect to each disorder present during the period of the claim that the examiner believes is not related to the Veteran's military service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by service-connected disability, to include medications for service-connected disability.

The examiner must provide a complete rationale for each opinion expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be made without resort to speculation, the examiner is to provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. Undertake any other indicated development.

4. Then, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

